Per Curiam.

Having reviewed the record, the findings of fact, and conclusions of the board, this court determines that there are ample facts to justify the board’s finding that Ronald A. Banig did in fact violate the Disciplinary Rules as set forth above.
We concur in the recommendation of the board, and hereby indefinitely suspend respondent from the practice of law. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.